 Case 18-30241            Doc 396         Filed 01/24/20 Entered 01/24/20 09:46:30      Desc Main
                                           Document Page 1 of 1

    FILED & JUDGMENT ENTERED
           Steven T. Salata


             January 24 2020


      Clerk, U.S. Bankruptcy Court
     Western District of North Carolina
                                                                         _____________________________
                                                                                  J. Craig Whitley
                                                                           United States Bankruptcy Judge




                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  Charlotte Division

 In re:
                                                         Case Number: 18-30241
 BK Racing, LLC,
                                                         Chapter 11
                                      Debtor.

          ORDER ON EX PARTE MOTION FOR ORDER SHORTENING NOTICE

        This cause came before the Court on the Trustee’s ex parte motion (the “Motion”) pursuant
to FED. R. BANKR. P. 9006 and Local Bankruptcy Rules 9006-1(a) and 9013-1(f), for an order
shortening notice on the Request to Designate Ronald C. Devine under § 1126(e) (Doc. No. 392)
filed on January 22, 2020.

      The Court having reviewed the Motion and record in this case, has determined that the
Motion is supported by good cause and should be allowed.

        IT IS, THEREFORE, ORDERED that the notice period is reduced such that the Court will
hear the Request to Designate Ronald C. Devine under § 1126(e) on January 28, 2020 at 9:30 A.M
in Bankruptcy Courtroom 1-4 in the United States Courthouse, 401 West Trade Street, Charlotte,
North Carolina.

This Order has been signed                                            United States Bankruptcy Court
electronically. The judge’s
signature and court’s seal
appear at the top of the Order.
